UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32954 CLEVELAND BIOLABS, INC. (Exact name of registrant as specified in its charter) DELAWARE 20-0077155 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 73 High Street, Buffalo, New York (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(716) 849-6810 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of April 30, 2013, there were 44,930,826 shares outstanding of registrant's common stock, par value $0.005 per share. 1 CLEVELAND BIOLABS INC. AND SUBSIDIARIES 10-Q May 9, 2013 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION ITEM 1: Consolidated Financial Statements 3 Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2013 and 2012 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 6 Consolidated Statement of Stockholders' Equity for the Three Months EndedMarch 31, 2013 7 Consolidated Notes to Financial Statements 8 ITEM 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3: Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 4: Controls and Procedures 19 PART II - OTHER INFORMATION ITEM 1: Legal Proceedings 20 ITEM 1A: Risk Factors 20 ITEM 2: Unregistered Sales of Equity Securities and Use of Proceeds 35 ITEM 3: Defaults Upon Senior Securities 35 ITEM 4: Mine Safety Disclosures 35 ITEM 5: Other Information 35 ITEM 6: Exhibits 36 Signatures 37 In this report, except as otherwise stated or the context otherwise requires, the terms “Cleveland BioLabs” and “CBLI” refer to Cleveland BioLabs, Inc., but not its consolidated subsidiaries and the “Company,” “we,” “us” and “our” refer to Cleveland BioLabs, Inc. together with its consolidated subsidiaries. Our common stock, par value $0.005 per share, is referred to as “common stock.” 2 CLEVELAND BIOLABS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Other current assets Total current assets Equipment, net Restricted cash Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Accrued warrant liability Current portion of capital lease obligation Total current liabilities Noncurrent portion of capital lease obligation Commitments and contingencies - - Total liabilities Stockholders' equity: Preferred stock, $.005 par value; 10,000,000 shares authorized, 0 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively - - Common stock, $.005 par value; 80,000,000 shares authorized, 44,911,819 and 44,730,445 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Cleveland BioLabs, Inc. stockholders' (deficit) equity ) Noncontrolling interest in stockholders' equity Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements 3 CLEVELAND BIOLABS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, Revenues: Grants and contracts $ $ Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) ) Other income (expense): Interest and other income Foreign exchange gain (loss) ) Change in value of warrant liability ) Total other income (expense) ) Net loss ) ) Net loss attributable to noncontrolling interests Net loss attributable to Cleveland BioLabs, Inc. $ ) $ ) Net loss available to common stockholders per share of common stock, basic and diluted $ ) $ ) Weighted average number of shares used in calculating net loss per share, basic and diluted See Notes to Consolidated Financial Statements 4 CLEVELAND BIOLABS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended March 31, Net income/(loss) including noncontrolling interests $ ) $ ) Other comprehensive income (loss) Foreign currency translation adjustment ) Comprehensive income/(loss) including noncontrolling interests ) ) Comprehensive loss attributable to noncontrolling interests Comprehensive income/(loss) attributable to Cleveland BioLabs, Inc. $ ) $ ) See Notes to Consolidated Financial Statements 5 CLEVELAND BIOLABS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation Unrealized loss on short-term investments - Noncash compensation Change in value of warrant liability ) Changes in operating assets and liabilities: Accounts receivable ) Other current assets ) Other long-term assets ) ) Accounts payable ) Deferred revenue ) - Accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Sale of short-term investments - Purchase of equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Exercise of options - Repayment of capital lease obligation ) ) Net cash used in financing activities ) ) Effect of exchange rate change on cash and equivalents ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Supplemental schedule of noncash financing activities: Equipment acquired through lease financing $ - $ See Notes to Consolidated Financial Statements 6 CLEVELAND BIOLABS, INC.AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) Additional Accumulated Other Common Stock Paid-in Comprehensive Accumulated Noncontrolling Shares Amount Capital Income (Loss) Deficit Interests Total Balance at January 1, 2013 $ ) $ $ Stock based compensation Net loss ) ) ) Foreign currency translation ) ) ) Balance at March 31, 2013 $ ) $ $ See Notes to Consolidated Financial Statements 7 CLEVELAND BIOLABS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Description of Business Cleveland BioLabs, Inc. (“CBLI”) is a clinical-stage biotechnology company with a focus on oncology drug development. Since inception, CBLI has pursued the research, development and commercialization of products that have the potential to treat cancer, reduce death from total body irradiation and counteract the toxic effects of radio- and chemotherapies for oncology patients. CBLI is incorporated under the laws of the State of Delaware and is headquartered in Buffalo, New York. CBLI has one wholly-owned operating subsidiary, BioLab 612, LLC (“BioLab 612”), which began operations in 2012. CBLI also has two majority-owned operating subsidiaries, Incuron, LLC (“Incuron”) and Panacela Labs Inc. (“Panacela”), which were formed in 2010 and 2011, respectively. Additionally, Panacela has a wholly-owned operating subsidiary, Panacela Labs, LLC. 2. Summary of Significant Accounting Policies Basis of Presentation and Consolidation The accompanying consolidated financial statements include the accounts of CBLI and its subsidiaries, BioLab 612, Incuron and Panacela, collectively referred to herein as the “Company.” All significant intercompany balances and transactions have been eliminated in consolidation. The unaudited consolidated financial statements included herein have been prepared in accordance with U.S.generally accepted accounting principles for interim financial information and in accordance with the instructions to Form10-Q and Article10 of RegulationS-X of the Securities and Exchange Commission ("SEC"). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with U.S.generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form10-K for the year ended December31, 2012, as filed with the SEC. In the opinion of the Company’s management, any adjustments contained in the accompanying unaudited consolidated financial statements are of a normal recurring nature, and are necessary to present fairly the financial position of the Company as of March 31, 2013, along with its results of operations and cash flows for the three month periods ended March 31, 2013 and 2012.Interim results are not necessarily indicative of results that may be expected for any other interim period or for an entire year. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Included in cash equivalentsis $8,600,258 at March 31, 2013 and $13,009,688 at December 31, 2012 of highly liquid investments with a maturity of 90 days orless at the date of purchase. These investmentsconsist of commercial paper, short-term debt securities,time deposits and investments in money market funds with commercial banks and financial institutions. As of March 31, 2013, $6.4 million of the Company'scash and cash equivalentswas restricted to the use of its majority-owned subsidiaries. Short-Term Investments The Company’s short-term investments are classified as held to maturity given the intent and ability to hold the investments to maturity. Accordingly, these investments are carried at amortized cost. Short-term investments classified as held-to-maturity consisted of certificates of deposit with maturity dates beyond three months and less than one year. As of March 31, 2013, all of the Company’s short-term investments were restricted to the use of its majority-owned subsidiaries. 8 Significant Customers and Accounts Receivable Grant and contract revenue from the United States government accounted for 31.5% and 100.0% of total revenue for the three months ended March 31, 2013 and 2012, respectively. Although the Company anticipates ongoing federal government contract and grant revenue, there is no guarantee that this revenue stream will continue in the future. Grant and contract revenue received by subsidiaries from Russian government agencies accounted for 68.5% and 0% of total revenues for the three months ended March 31, 2013 and 2012, respectively. Accounts receivable consist of amounts due under reimbursement contracts with certain government and foreign entities. The Company extends unsecured credit to customers under normal trade agreements, which generally require payment within 30 days. Management estimates an allowance for doubtful accounts that is based upon management's review of delinquent accounts and an assessment of the Company's historical evidence of collections. There were no allowances for doubtful accounts as of March 31, 2013 and December 31, 2012, as the collection history from the Company’s customers indicated that collection was probable. Intellectual Property Costs related to filing and pursuing patent applications are recognized as general and administrative expenses (“G&A expenses”) as incurred, since the recoverability of such expenditures is uncertain. Upon marketability approval by the U.S. Food and Drug Administration (“FDA”) or a respective foreign governing body, such costs will be capitalized and depreciated over the expected life of the related patent. Accounting for Stock-Based Compensation The 2006 Equity Incentive Plan, as amended (the “Plan”), authorizes CBLI to grant (i) options to purchase common stock, (ii) restricted or unrestricted stock units, and (iii) stock appreciation rights, so long as the exercise or grant price of each are at least equal to the fair market value of the stock on the date of grant. As of March 31, 2013, an aggregate of 10.0 million shares of common stock were authorized for issuance under the Plan, of which a total of approximately 2.9 million shares of common stock remained available for future awards. A single participant cannot be awarded more than 400,000 shares annually. Awards granted under the Plan have a contractual life of no more than 10 years. The terms and conditions of equity awards (such as price, vesting schedule, term and number of shares) under the Plan are specified in an award document, and approved by the Company’s compensation committee. The Company utilizes the Black-Scholes valuation model for estimating the fair value of all stock options granted. Set forth below are the assumptions used in valuing the stock options granted and a discussion of the Company’s methodology for developing each of the assumptions used: For the three months ended March 31, Risk-free interest rate - 1.00% - 1.49% Expected dividend yield 0% 0% Expected life (years) 5 - 6 5 - 6 Expected volatility - 89.60% - 90.05% “Risk-free interest rate” means the range of U.S. Treasury rates with a term that most closely resembles the expected life of the option as of the date the option is granted. “Expected dividend yield” means the Company does not pay regular dividends on its common stock and does not anticipate paying any dividends in the foreseeable future. “Expected life” means the period of time that options granted are expected to remain outstanding, based wholly on the use of the simplified (safe harbor) method. The simplified method is used because the Company does not yet have adequate historical exercise information to estimate the expected life the options granted. “Expected volatility” means a measure of the amount by which a financial variable, such as share price, has fluctuated (historical volatility) or is expected to fluctuate (implied volatility) during a period. Expected volatility is based on the Company’s historical volatility and incorporates the volatility of the common stock of comparable companies when the expected life of the option exceeds the Company’s trading history. 9 Income Taxes No income tax expense was recorded for the three months ended March 31, 2013 and 2012, as the Company does not expect to have taxable income for 2013 and did not have taxable income in 2012. A full valuation allowance has been recorded against the Company’s deferred tax asset. Earnings (Loss) per Share Basic net income (loss) per share of common stock excludes dilution for potential common stock issuances and is computed by dividing net income (loss) by the weighted average number of shares outstanding for the period. Diluted net income (loss) per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. Diluted net loss per share is identical to basic net loss per share as potentially dilutive securities have been excluded from the calculation of diluted net loss per common share because the inclusion of such securities would be antidilutive. The Company has excluded the following outstanding warrants and options from the calculation of diluted net loss per share because all such securities were antidilutive for the periods presented: As of March 31, Common Equivalent Securities Warrants Options Total Reclassifications Certain amounts presented in the prior year financial statements have been reclassified to conform to the current year presentation. Recently Issued Accounting Pronouncements In October 2012, the FASB issued Accounting Standards Update (“ASU”) 2012-04, “Technical Corrections and Improvements.” The amendments in this update cover a wide range of Topics in the Accounting Standards Codification. These amendments include technical corrections and improvements to the Accounting Standards Codification and conforming amendments related to fair value measurements. The amendments in this update will be effective for fiscal periods beginning after December 15, 2012. The adoption of ASU 2012-04did nothave a material impact on our financial position or results of operations. In July 2012, the FASB issued ASU 2012-02, “Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment.” This update amends ASU 2011-08, Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment and permits an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 350-30, Intangibles - Goodwill and Other - General Intangibles Other than Goodwill. The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The adoption of ASU 2012-02 did nothave a material impact on our financial position or results of operations. In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update "Comprehensive Income (Topic 220); Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income" (ASU 2013-02). ASU 2013-02 requires an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. generally accepted accounting principles (GAAP) to be reclassified in its entirely to net income. The amendments require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. An entity shall provide this information together, in one location, either on the face of the statement where net income is presented or as a separate disclosure in the notes to the financial statements. The amendments are effective prospectively for reporting periods beginning after December 15, 2012. The adoption of ASU-2013-02 did not have a material impact on our financial position or results of operations. Contingencies From time to time, the Company may have certain contingent liabilities that arise in the ordinary course of business.The Company accrues for liabilities when it is probable that future expenditures will be made and such expenditures can be reasonably estimated.For all periods presented, the Company is not a party to any pending material litigation or other material legal proceedings. 10 3.Fair Value of Financial Instruments The Company measures and records warrant liabilities at fair value in the accompanying financial statements. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability, an exit price, in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs. The three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value, include: Level 1 - Observable inputs for identical assets or liabilities such as quoted prices in active markets; Level 2 - Inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3 - Unobservable inputs in which little or no market data exists, which are therefore developed by the Company using estimates and assumptions that reflect those that a market participant would use. The following tables represent the Company’s fair value hierarchy for its financialliabilities measured at fair value on a recurring basis as of March 31, 2013 and December 31, 2012: As of March 31, 2013 Level 1 Level 2 Level 3 Total Liabilities: Compensatory stock options not yet issued (1) $
